Exhibit 10.6

THIRD OMNIBUS AMENDMENT

This THIRD OMNIBUS AMENDMENT (this “Third Amendment”) is made and entered into
as of March 30, 2012, by and among Tang Capital Partners, LP, RTW Investments,
LLC, Galena Biopharma, Inc. (formerly RXi Pharmaceuticals Corporation) and RXi
Pharmaceuticals Corporation (formerly RNCS, Inc.).

WHEREAS, the parties entered into a Securities Purchase Agreement dated as of
September 24, 2011 (the “Securities Purchase Agreement”) and the Ancillary
Agreements related thereto, including the Bridge Notes;

WHEREAS, the parties entered into an Omnibus Amendment dated as of February 6,
2012 (the “First Amendment”) and a Second Omnibus Amendment dated as of March 5,
2012 (the “Second Amendment” and, together with the First Amendment, the
“Previous Amendments”), amending certain provisions of the Securities Purchase
Agreement and the Bridge Notes;

WHEREAS, the Securities Purchase Agreement, as amended by the Previous
Amendments, in Section 8.01(c) thereof provides that the Agreement may be
terminated by either the Company or the Investors if the Closing has not
occurred on or before 5:00 p.m., Eastern Standard Time, on March 31, 2012, which
date may be extended from time to time by mutual written consent of the Company
and the Investors;

WHEREAS, the Bridge Notes dated September 24, 2011 held by the Investors, as
amended by the First Amendment, in Section 1.1 thereof each provide for a
Maturity Date (as defined in the Bridge Notes) of the earlier of (i) March 31,
2012 or (ii) an Event of Default (as defined in the Bridge Notes);

WHEREAS, the parties desire to amend such provisions of the Securities Purchase
Agreement and the Bridge Notes to extend the March 31, 2012 date;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Securities Purchase Agreement Amendment. Section 8.01(c) of the Securities
Purchase Agreement, as amended by the Previous Amendments, is hereby further
amended to replace “March 31, 2012” with “April 4, 2012”.

2. Bridge Notes Amendment. The Bridge Notes, as amended by the Previous
Amendments, are hereby further amended to replace references to “March 31, 2012”
with “April 4, 2012”.

3. Miscellaneous. Capitalized terms used herein and not defined shall have the
meanings set forth in the Securities Purchase Agreement or in the Bridge Notes,
in each case, as amended, as applicable. The terms and conditions set forth in
Article X of the Securities



--------------------------------------------------------------------------------

Purchase Agreement are incorporated herein by reference. Nothing herein shall
constitute a waiver of any provision of the Securities Purchase Agreement or any
of the Ancillary Documents pursuant to Section 10.03 of the Securities Purchase
Agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date first above written.

 

GALENA BIOPHARMA, INC. By:   /s/ Mark J. Ahn            Name:   Mark J. Ahn  
Title:  

President and Chief Executive

Officer

RXi PHARMACEUTICALS CORPORATION By:   /s/ Mark J. Ahn            Name:   Mark J.
Ahn   Title:   President TANG CAPITAL PARTNERS, LP By:   /s/ Kevin C. Tang
           Name:   Kevin C. Tang   Title:   Managing Director RTW INVESTMENTS,
LLC By:   /s/ Roderick Wong            Name:   Roderick Wong   Title:   Managing
Member

[Signature Page to Third Omnibus Agreement]

 

3